NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted, May 9, 2013*
                                    Decided May 9, 2013

                                            Before

                             JOEL M. FLAUM, Circuit Judge 

                             DIANE S. SYKES, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 12‐3459

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 04‐CR‐464‐37
HENRY JENKINS,
    Defendant‐Appellant.                         Elaine E. Bucklo,
                                                 Judge.

                                          O R D E R

       Henry Jenkins appeals from the denial of a motion to reduce his prison sentence
based on a retroactive change to the offense levels for crack‐cocaine offenses. See 18 U.S.C.
§ 3582(c)(2). The district court correctly determined that there was no basis to reduce his
sentence, and thus we affirm the judgment. 
                



       *
        After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 12‐3459                                                                                Page 2

       Jenkins pleaded guilty to conspiring to possess with the intent to distribute crack
cocaine. See 21 U.S.C. §§ 846, 841(a)(1). In his plea agreement Jenkins stipulated that he
sold “approximately” 2 to 6 ounces of crack each week during roughly the first six months
of 2002, “about” 1 to 2 ounces of crack each day from around November 2002 through
February or March 2003, and “about” 1/2 to 2 ounces of crack daily from approximately
April 2003 through May 2004. The parties agreed for the purpose of applying the sentencing
guidelines that Jenkins was accountable for “more than 1.5 kilograms” of crack. Yet a
conservative tally of Jenkins’s crack sales during those three periods (1.4, 3.4, and 5.6
kilograms) exceeds 10 kilograms.

       At sentencing the district court adopted the probation officer’s recommendation to
hold Jenkins responsible for more than 1.5 kilograms of crack, which at the time
corresponded to a base offense level of 38. See U.S.S.G. § 2D1.1(c)(1) (2004). After a 3‐level
reduction for acceptance of responsibility, see id. § 3E1.1, Jenkins’s total offense level of 35
and criminal history category of VI yielded a guidelines imprisonment range of 292 to 365
months. The district court granted the government’s motion for a departure for Jenkins’s
substantial assistance, see id. § 5K1.1, and imposed a sentence of 146 months. 

        In 2012 Jenkins filed a motion arguing that he was eligible for a sentence reduction
under § 3582(c)(2) based on amendments 748 and 750 to the guidelines, which together
retroactively lowered the offense levels for certain crack‐cocaine offenses. See U.S.S.G. App.
C, vol. III 374–85, 391–98 (2011). Jenkins asserted that he is accountable only for 1.5
kilograms of crack, and because § 2D1.1 as amended ascribes a base offense level of 34 for
crimes involving that amount, see U.S.S.G. 2D1.1(c)(3) (2011), he argued that his
imprisonment range had decreased. The government countered that the district court
should find Jenkins responsible for at least 8.4 kilograms—which would keep his base
offense level at 38 and leave his guidelines range unchanged, see U.S.S.G. § 2D1.1(c)(1)
(2011)—because his drug sales admitted in the plea agreement conservatively total more
than that amount. At Jenkins’s request the district court appointed counsel to respond to the
government’s argument; that lawyer agreed with the government that Jenkins’s plea
agreement supports a crack amount exceeding 8.4 kilograms. The court did not make an
explicit drug‐quantity finding but denied Jenkins’s motion after concluding that there is no
“basis upon which I can reduce his sentence because his offense level has not changed.”

        Under different circumstances the district court’s terse order denying Jenkins’s
motion might have impeded meaningful appellate review and required a remand for
further explanation. See United States v. Marion, 590 F.3d 475, 477–78 (7th Cir. 2009). But this
is not the typical case because the court was presented with submissions by both parties that
came to the same conclusion: The plea agreement conclusively shows that Jenkins was
responsible for at least 8.4 kilograms of crack, so the retroactive amendment of § 2D1.1 had
No. 12‐3459                                                                               Page 3

no effect on his imprisonment range. Thus, we are certain why the court concluded that it
was not authorized to reduce Jenkins’s sentence. 

        On appeal Jenkins contests the district court’s consideration of the stipulations in his
plea agreement. The drug estimates in the plea agreement, he argues, are too vague, and
thus the court should not have relied on them. We disagree. Jenkins cannot disavow his
stipulations, see United States v. Siegler, 272 F.3d 975, 978 (7th Cir. 2001); United States v.
Flores‐Sandoval, 94 F.3d 346, 349 (7th Cir. 1996), and his admissions to regular sales of
significant amounts of crack for more than two years easily support an estimate of at least
8.4 kilograms, see United States v. Krasinski, 545 F.3d 546, 552 (7th Cir. 2008). This higher
quantity is amply supported by Jenkins’s admissions—which are anything but vague—and
is not inconsistent with the court’s previous finding at sentencing. See United States v.
Duncan, 639 F.3d 764, 768 (7th Cir. 2011); United States v. Woods, 581 F.3d 531, 538–39 (7th
Cir. 2009). Because Jenkins’s sentencing range has not been lowered, the district court
lacked the authority to grant his motion to reduce his sentence. See United States v. Dixon,
687 F.3d 356, 358 (7th Cir. 2012).

                                                                                   AFFIRMED.